Exhibit 10.1

 

[CONFIDENTIAL TREATMENT REQUESTED.  CERTAIN PORTIONS OF THIS AGREEMENT
HAVE BEEN REDACTED AND SEPARATELY FILED WITH THE COMMISSION]

 

 

ENTERPRISE AGREEMENT NUMBER 4627

 

This Enterprise Agreement (“EA”), hereinafter referred to as the “Agreement,” is
entered into between ***, a Corporation organized and existing under the laws of
the State of ***, operating through its various businesses (hereinafter referred
to as “BUYER”) and AML Communications, a business organized and existing under
the laws of the State of California (hereinafter called “SELLER”).

 

 


ARTICLE 1 - DEFINITIONS

 

1.1                                 “Product” means those items listed in
Exhibit A, the “Parts List” covered by the Agreement.

 

1.2                                 “Customer” means the ***Customer or end user
of the products procured hereunder.

 

1.3                                 “Similar Quantities” means quantities of
products in the amounts/ranges listed in Exhibit A.

 

1.5                                 “Agreement” means this agreement and all
Exhibits attached hereto and Purchase Orders issued under this Agreement by
BUYER.

 

1.6                                 “Purchase Order” means BUYER’s purchase
order or subcontract issued to the SELLER for the supply of products listed in
Exhibit A  to this Agreement.

 

1.7                                 “BUYER’s Authorized Representative” means
the specific individual designated by BUYER in the applicable Purchase Orders
issued hereunder, or otherwise, as the authorized representative for any and all
contractual notifications, directions or changes including but not limited to
changes in contractual requirements.

 

1.8                                 “Requirements” means the actual Customer
prime or higher tier contract orders which contain or require the procurement of
the products herein.

 

1.9                                 “BUYER” means the entity set forth in the
preamble above and any Participants, as defined below, and for the purposes set
forth herein.

 

1.10         “Option Term” means an extension, at BUYER’s option, to the Term of
this agreement.

 

1.11                           “Participants” means BUYER, BUYER’s wholly or
partially owned subsidiaries and affiliates, divisions, joint ventures or
business units, excluding successors in interest by divestiture and other
specified non-*** activities, if any.  For information regarding ***sites please
visit the ***website at www.***.com.

 

 

ARTICLE 2 - EFFECTIVE DATE, TERM, AND OPTION PROVISIONS FOR ADDITIONAL TERMS

 

2.1                                 The period of performance of this Agreement
is from 27 August 2004 to 27 August 2007.

 

2.2                                 The Term of this Agreement shall be for a
period of three years.

 

1

--------------------------------------------------------------------------------


 

2.3                                 In consideration of Buyer’s issuance of this
agreement, Seller hereby grants to Buyer the option to extend this agreement for
an additional period of two years at the same pricing, delivery and terms and
conditions of this agreement. Buyer may, at its sole election, exercise this
option at any time prior to the expiration of the initial term.

 

 

ARTICLE 3 – COMMITMENTS, PRICING AND OTHER GENERAL REQUIREMENTS

 

3.1           Buyer’s and Seller’s Commitments are as follows:

 

Buyer and Seller recognize and agree that Buyer’s needs may fluctuate.  Seller
agrees that Buyer has made no representation, warranty, guarantee or commitment
that Buyer shall purchase any minimum quantity of product under this EA.  Seller
further agrees that any inventories which Seller may establish or which may
otherwise arise from Seller’s performance under this EA shall be at the sole
risk and responsibility of Seller. Buyer has made no representation, warranty,
guarantee or commitment that Buyer shall be obligated to purchase all or any
part of any such inventories.

 

 

3.2           All pricing shall be based upon the pricing structure set forth
below:

 

Term:

 

Is the period during which an Agreement shall remain in force as made or amended
by the parties.

 

 

 

Purchase Orders:

 

Individual Purchase Orders shall be made at any time under the terms of this
Agreement.

 

 

 

Price:

 

Pricing shall be as set forth in Exhibit A attached hereto and shall be valid
for the Term of the Agreement.

 

 

 

Discounts:

 

The following price discounts shall apply to the value of purchase orders, or
groups of purchase orders issued simultaneously.  The dollar value of each
individual or simultaneously issued purchase order includes those items
scheduled for delivery over a maximum of 12 months.

 

 

 

 

 

$1,000,001 to $2,000,000       ***       $2,000,001 to $4,000,000         ***

 

 

Subject to the terms and conditions of this Agreement, SELLER agrees to sell
products, at the price, description and quantities set forth in Exhibit A. 
BUYER shall have the option to extend the Term of this Agreement at the pricing
of Exhibit A as provided for herein.

 

3.3                                 SELLER must comply with the following to
remain eligible for the placement of purchase orders by BUYER under subject
Agreement:

 

3.3.1                        SELLER remaining financially solvent as determined
by BUYER based on an independent auditor or established public rating firm, such
as Dunn & Bradstreet;

 

3.3.2                        SELLER remaining compliant with all requirements
including, but not limited to, the technical and delivery requirements of
BUYER’s Purchase Order(s) issued under this Agreement.

 

3.3.3                        SELLER and BUYER reaching mutual agreement on any
price differences resulting from changes in scope of work for the products
listed in Exhibit A;

 

3.3.4                        SELLER maintaining qualification on all parts
listed in Exhibit A;

 

2

--------------------------------------------------------------------------------


 

3.3.5                        Any action on part of BUYER’s Customer which would
prevent BUYER from procuring any of the products listed in Exhibit A, including
but not limited to, SELLER’s eligibility to receive Customer contracts.

 

3.3.6                        SELLER remaining compliant with all applicable
laws, regulations and ordinances.

 

3.4                                 Notwithstanding the above, SELLER agrees to
extend at all times to BUYER and immediately to make any price reductions or
changes to more favorable terms and conditions offered or given by SELLER to
others, including its most favored customer, during the term of this Agreement
for same or similar quantities.  Any price reductions or changes to more
favorable terms and conditions shall be made effective as of the date of such
offering or giving by SELLER and shall be reflected in a revised Exhibit A.  
Exhibit A contains pricing which shall constitute a baseline from which
discounts and earned volume rebates, if applicable, shall be measured.

 

In addition to the foregoing, Buyer reserves the right to market test the
pricing of Exhibit A and at any time during the term of this agreement. If it is
objectively determined that due to market changes or other factors that the
products of Exhibit A are available from suppliers other than Seller at prices
below Exhibit A pricing, Seller agrees to lower its Exhibit A pricing to meet
market pricing.  In the event Seller cannot agree to lower its pricing as
provided for herein, Buyer may terminate this agreement without further
liability or obligation to Seller.

 

3.5                                 No products shall be provided to BUYER by
virtue of this Agreement itself.  A Purchase Order by BUYER is required.  The
Purchase Order shall identify the quantity, unit and total purchase order
prices, shipping instructions, delivery dates, and shall refer to this
Agreement, applicable terms and conditions and prime contract flowdowns, if any,
and any other requirements.  For Purchase Orders under U.S. Department of
Defense contracts, SELLER shall acknowledge such Purchase Orders within the time
required by the Defense Priorities and Allocation System Regulations (15 CFR 700
et seq.) and as stated in the Purchase Order.

 

3.6                                 In the event that a part, raw material or
component forming any part of any item set forth in Exhibit A becomes obsolete,
is planned for OBSOLESCENCE for any reason, or the manufacture of any product
hereunder is to be discontinued by SELLER, SELLER shall provide notice as
provided for herein to allow BUYER to purchase sufficient quantities to satisfy
life-time requirements or SELLER shall re-qualify new material in accordance
with the forecasted quantities in Exhibit A.  SELLER shall (1) notify the BUYER
as soon as practicable, but in no event less than six (6) months prior to any of
the above referenced events, and (2) use its best efforts to mitigate any cost
and/or schedule impact to the BUYER.

 

3.7                                 In the event SELLER cannot satisfy BUYER’s
requirements and BUYER is referred to SELLER’s distribution system, BUYER shall
be entitled to “cover” as a remedy and SELLER shall be liable for any excess
cost incurred.

 

3.8                                 BUYER may, from time to time, elect to add
or delete part numbers reflective of requirements not expressed at the time of
Agreement commencement. Upon request of BUYER, SELLER agrees to quote on and
incorporate such part numbers with prices, terms and conditions no less
favorable as those appearing in the original Agreement.

 

3

--------------------------------------------------------------------------------


 

3.9.1                        All shipments within the United States and Canada
will be made F.O.B. origin and freight collect.  Shipments for destinations
outside of the United States and Canada will be F.C.A. and freight collect.

 


ARTICLE 4 - NOTICES AND COMMUNICATIONS

 

4.1                                 All communications and notices from BUYER to
SELLER shall be sent to the address set forth herein:

 

Company Name:

 

AML Communications

Address:

 

1000 Avenida Acaso


 


 


CAMARILLO, CA  93012

Attention:

 

Ed McAvoy

 

 

 

E-mail:

 

emcavoy@amlj.com

Phone:

 

(805) 388-1345, ext. 203

Fax:

 

(805) 484-2191

 

 

4.2                                 All communications and notices from SELLER
to BUYER shall be sent to the address set forth herein.

 

***

4.3                                 Each party may change its address or point
of contact from time to time by written notice to the other.

 

 


ARTICLE 5 - CONFIGURATION CHANGES

 

SELLER shall not make any changes in the manufacture of items to be delivered
pursuant to Purchase Orders issued hereunder in manufacturing processes,
materials, design, form, fit or function or in any other way without prior
written notification to BUYER and BUYER reserves the right to terminate this
Agreement and any Purchase Orders issued hereunder in accordance with Article 8,
Expiration/Termination if any changes by SELLER do not meet BUYER’s approval.

 


ARTICLE 6 - QUALIFICATION

 

The BUYER’s requirements for products set forth in Exhibit A may necessitate the
SELLER’s qualification to selected process, systems or functional
requirements.    In the event that the SELLER is not presently qualified, or
qualification is suspended or revoked, the SELLER shall provide appropriate
qualification test plans and subsequent reports as required by the BUYER.  Such
plans shall be subject to the BUYER’s approval.  BUYER’s approval of the
SELLER’s test and qualification plan(s) is intended to provide confidence in the
SELLER’s ability to qualify specific products and does not constitute an opinion
or warranty that the SELLER’s plans shall be successful or compliant to
specifications or other requirements.  The SELLER shall bear all costs for such
qualification, including first article units if required.  Production orders
shall be built in parallel to qualification at the risk of the SELLER, if such
pre-qualification production is required to meet the BUYER’s required delivery
dates.

 

4

--------------------------------------------------------------------------------


 


ARTICLE 7 – PAYMENTS, INVOICING AND DELIVERY

 

7.1           Payment terms shall be ***days of receipt of invoice.

 

7.2                                 Invoices shall be provided electronically
and may be provided in one or more of the electronic formats:

 

7.2.1        ***

7.2.2        ***

 

Invoices at a minimum shall include BUYER’S Purchase Order, EA Agreement number,
part number, unit price, and quantity.

 

7.3                                 SELLER shall maintain records of all
invoices paid and services provided from the date of final payment for the term
specified in the Enterprise Agreement 4627.

 

7.4                                 Sales taxes, where applicable, will be
billed as a separate line item on the electronic invoice; however, BUYER shall
be responsible for accruing and paying applicable taxes to the appropriate
authorities (local, state and federal).  BUYER will not remit taxes to the
SELLER.

 

7.5                                 SELLER shall comply with the delivery
bar-code requirements of Purchase Orders issued pursuant to this Agreement.

 

7.6                                 Currency.  All transactions will be in U.S.
dollars unless otherwise agreed by the parties.

 


ARTICLE 8 – EXPIRATION/TERMINATION

 

BUYER reserves the right to terminate this Agreement without liability, at
BUYER’S election, in the event of a material breach of this Agreement. 
Notwithstanding its expiration or termination, the pricing and other terms and
conditions of this Agreement in the effect date of Purchase Order placement
shall continue to apply to any Purchase Orders issued by the BUYER prior to the
expiration or termination of the Agreement.

 

ARTICLE 9 – LIMITATION OF LIABILITY

 

In no event shall BUYER be liable to SELLER for any special, including multiple
or punitive, incidental or consequential damages.

 


ARTICLE 10 -  REPRESENTATIONS

 

SELLER represents and warrants to the BUYER that SELLER is, and shall continue
to be in compliance with all applicable Federal, State and Local laws,
regulations and ordinances and further represents and warrants to BUYER that the
Exhibit A pricing fairly reflects manufacturing, selling and delivery cost
savings resulting from quantity sales of products derived as a result of
SELLER’s normal course of business, and that such prices are reasonably
available to all other buyers under like conditions and similar circumstances.

 

5

--------------------------------------------------------------------------------


 


ARTICLE 11 - RETURN OF PRODUCT

 

11.1                           Products may be returned for Buyer’s convenience
with Seller’s prior written approval and Seller shall issue Buyer:  (1) credit
only; or (2) credit and replace; or (3) credit and advanced replacement in the
amount(s) negotiated between Buyer and Seller at the time Seller authorizes the
return of said merchandise.  Returned products shall be shipped to Seller’s
nearest (local) warehouse and the cost of shipping shall be borne by Buyer.

 

11.2                           Seller agrees that product rejected in Buyer’s
Receiving Inspection and Test shall have a maximum turnaround of two (2) working
days on Return Material Authorizations (RMAs). Returned products shall be
shipped per Seller’s instructions and the cost of shipping shall be borne by
Seller.

 

 


ARTICLE 12 – GENERAL TERMS AND CONDITIONS OF PURCHASE

 

12.1                           SELLER shall furnish the material called for by
this Agreement in accordance with all applicable provisions set forth in this
Agreement and the following documents, which shall be binding and incorporated
by reference in every Purchase Order under this Agreement:

 

12.1.1                  Exhibit A – Parts Price List, Exhibit B – Supplier
Diversity Program Data Worksheet, Exhibit C – Foreign Offset Worksheet, Exhibit
D – Annual Certifications and Representations

 

12.1.2                  EDI, if applicable, to be provided by each ***site.

 

12.1.3                  Terms and Conditions of Purchase and other applicable
documents as set forth in 12.2 below.

 

12.2         Applicable Documents

 

12.2.1                  General Terms and Conditions of Purchase TC-001 (10/03)

 

12.2.2                  Terms and Conditions of Purchase, Supplement 1 -
Government Contract Provisions (FAR) TC-002 (10/03)

 

12.2.3                  Terms and Conditions of Purchase, Supplement 2 -
Government Contract Provisions (DFARS) TC-003 (10/03)

 

12.2.4                  Prime or higher tier Contract Flowdown Terms and
Conditions, incorporated in purchase orders issued pursuant to this Agreement.

 

12.2.5      (Other Documents attached to this Agreement)

 

12.3                           All specifications, exhibits, drawings or other
documents that are referenced in this Agreement but are not attached hereto, are
hereby incorporated by reference.

 

12.4         Order Of Precedence

 

Any conflict between documents incorporated herein and the provisions of any
Purchase Order shall be resolved by application of the following order of
precedence, the first taking precedence over the last:

 

12.4.1 Terms and Conditions of the Agreement listed in 12.1 and 12.2.

 

12.4.2 Terms and Conditions of Purchase Orders issued pursuant to the Agreement

 

12.4.3 Written provisions on the face of the Purchase Order

 

6

--------------------------------------------------------------------------------


 

12.4.4 Statements of Work to the Purchase Order, if applicable.

 

12.4.5 Drawings and specifications and standards of BUYER

 


ARTICLE 13 - PURCHASE ORDERS AND CONTRACTUAL AUTHORITY

 

13.1                           Purchase Orders may be made as issued and
accepted in hard copy or electronically without written documentation provided
BUYER and SELLER execute a separate agreement for Electronic Data Interchange
(EDI).

 

13.2                           All Purchase Orders issued under this Agreement
shall incorporate this Agreement by reference by the inclusion of the following
statement:

 

“This Purchase Order is subject to the terms and conditions of ***Enterprise
Agreement No. 4627, which is incorporated by reference herein as if fully set
forth below.”

 

The failure of BUYER to include this statement in its Purchase Order(s) shall
not affect the applicability of the Agreement to such Purchase Order(s).  Each
Purchase Order, though subject to the provisions of this Agreement, shall be a
separate order between BUYER and SELLER.

 

13.3                           SELLER shall not require minimum quantity
purchase requirements unless so identified under Exhibit A.

 

13.4                           This Agreement shall be amended only by mutual
agreement signed by the parties.  A change issued under the “Changes” clause of
the Terms and Conditions of Purchase Orders shall not be deemed an amendment to
this Agreement.

 

13.5                           Suppliers having more than one manufacturing
location shall identify a single sales point as the ***.

 

13.6                           Packaging, packing and marking requirements shall
be specified in each Purchase Order.

 

13.7                           Unless specified otherwise in the Purchase Order
itself, BUYER shall not be liable for any commitments, costs incurred or
obligations in connection with a Purchase Order prior to  its award.

 


ARTICLE 14 -  REPORT OF PURCHASES

 

The SELLER shall maintain a cumulative record of all Purchase Orders placed by
the BUYER hereunder and shall provide written reports to the BUYER of the
cumulative purchases under this Agreement within twenty (20) days after the 2nd
and 4th quarter of the calendar year beginning at the end of the 2nd and 4th
quarter (July and January) in which this Agreement is first effective.  Seller
shall submit reports identifying third party Participant’s utilization of
Buyer’s EA.  Reports shall be forwarded to Buyer with purchases as identified in
this Article 15.

 


ARTICLE 15 – VERIFICATION AND AUDIT

 

15.1                           Buyer shall have the right to inspect and audit
Seller’s books, records, and catalogs pertaining to this EA and work hereunder,
at all reasonable times, with five (5) days notice, for the purpose of
determining the correctness and propriety of amounts billed by the Seller. The
required records shall be maintained, by Seller, for a period of not less

 

7

--------------------------------------------------------------------------------


 

than four (4) years after expiration of this EA or three (3) years after final
payment of any purchase order/release hereunder, which ever is longer.

 

15.2                           Seller shall assign his most cognizant personnel
to assist Buyer’s auditor in identifying and accumulating data pertinent in the
performance of the audit.

 

15.3                           Seller shall maintain an Accounts Receivable
record wherein billings submitted under this EA shall be accumulated and
reconciled monthly to their general ledger control account and to the report
required under Article 14.

 

15.4                           The audit shall be conducted on a sample basis
consisting of a mutually agreed upon percentage of the total dollars invoiced
for the period selected for the audit. If any such inspection or audit discloses
any errant pricing resulting in overpayment by Buyer, the amount thereof,
including extrapolation of the overpayment, shall be refunded to Buyer promptly
upon demand.

 


ARTICLE 16 - ANNUAL CERTIFICATIONS AND REPRESENTATIONS

 

Seller agrees to provide BUYER with Annual Certifications and Representations
that shall be solicited by BUYER on an annual basis during the term of this EA.
(Exhibit D)

 


ARTICLE 17 - THIRD PARTY PROCUREMENTS

 

17.1                           Seller agrees to extend the pricing set forth in
Exhibit A to Buyer’s subcontractors, affiliates and subsidiaries, both domestic
and international, as Buyer may from time to time designate (hereinafter
referred to as “Participant”). Prior to the extension of the pricing set forth
in Exhibit A, Participant shall be required to provide EA Seller a signed copy
of a Third Party Non-Disclosure Agreement as provided to Participant by BUYER. 
This EA pricing is to be extended to Participant by Seller, as directed by
Buyer, as follows:

 

17.1.1                              Supplies/services acquired by Participant
for the direct benefit of ***and its affiliates or subsidiaries.

 

17.1.2                              Supplies/services acquired by Participant
for the direct benefit of ***and its affiliates or subsidiaries, as well as for
any other of Participant’s work which is not in direct or indirect competition
with ***or its affiliates.”

 

17.2                           Participant shall specify Buyer’s EA number on
its orders. Seller agrees that Buyer shall have no responsibility or liability
with respect to any purchase orders issued other than by the Buyer hereunder.

 

17.3                           The parties agree that for all such additional
designated Participants, the FOB point shall be F.O.B. Origin at such time as
Participant’s purchase orders are placed.

 

17.4                           Unless otherwise agreed to by Buyer in writing,
Buyer shall not be responsible for costs of any export or import licenses,
transportation, duties, taxes, or any other costs or requirements incidental to
such designated Participant’s purchase of supplies/services from Seller. 
Arrangement for such costs or requirements shall be made between the affected
parties as required at the time such transactions are initiated.

 

17.5                           Seller agrees to pass on the provisions of
paragraph 17.1 above, to any company where Buyer has set up “kitting”
arrangements for Seller’s parts.  This would include non-

 

8

--------------------------------------------------------------------------------


 

franchised Kitters or Distributors as designated by Buyer.

 

ARTICLE 18 -  SUPPLIER DIVERSITY PROGRAM

 

18.1                           ***is committed to the utilization of Small
Businesses and encourages the use of Small Businesses whenever and wherever
possible.  SUPPLIER is encouraged to utilize Small Businesses in the manufacture
and distribution of SUPPLIER’s products and Services, and support ***Company
policy, which includes goals outlined in Exhibit “D” –Supplier Diversity Program
Data Worksheet.

 

18.2                           Small business types include:

 

Small business

Woman-Owned Small business

Certified Small Disadvantaged business

Certified Small Woman-owned Disadvantaged business

Historically Black Colleges & Universities and Minority Institutions

Veteran-Owned business

Service Disabled Veteran-Owned business

Native American Indian Owned

Certified HUBZone business

Minority Owned business

 

18.3                           Where SUPPLIERS’s utilizes Small Businesses as
distributors, SUPPLIER is requested to offer pricing to such distributors in
order that ***may purchase from these distributors at the same price(s) as those
identified in this Agreement.

 

18.4                           For these purposes, the term “Small Business”
shall mean a U.S. firm, including its affiliates, that is independently owned
and operated, is not dominant in its field, and has been categorized by the
United States Small Business Administration as “Small” in accordance with 13 CFR
Part 121, Small Business Size Standards and shall include those certified as a
Small Disadvantaged Business pursuant to National Defense Authorization Act,
Public Law 99-681 of 1987, and/or a Woman Owned Small Business pursuant to the
Federal Acquisition Streamlining Act, Public Law 103-355 of 1994, and/or a
Hub-Zone Business pursuant to the Hub Zone Empowerment,  Public Law 101-135 of
1997, and/or a business owned by a disabled veteran pursuant to the Disabled
Veteran / Veteran Requirement, Public Law 93-237 of 1999.

 


ARTICLE  19 - FOREIGN OFFSETS

 

19.1                           In consideration of the issuance of this
Agreement and in order to aid BUYER in meeting its offset obligations, SELLER
agrees:

 

19.1.1                  to use its best efforts to cooperate with BUYER in the
fulfillment of any offset program obligation, inclusive of the negotiation of
specific goals or obligations for BUYER’s offset credit; and

 

19.1.2                  to report the value and nature of foreign procurement
activity and negotiate in good faith in order for Buyer to obtain indirect
offset credits accumulated by SELLER during the Term of this Agreement. (Exhibit
C)

 

9

--------------------------------------------------------------------------------


 


ARTICLE 20 - SUPPLIER CONTINUOUS IMPROVEMENT PROGRAM

 

The SELLER agrees to participate, as appropriate, in BUYER’s Supplier
Improvement Programs as may be defined further.

 


ARTICLE 21 -  BUSINESS TO BUSINESS (B2B) E-COMMERCE

 

***Company has selected ***The SELLER agrees to register as a Trading Partner on
and take the necessary actions to become activated in order to be able to accept
electronic transactions from ***through ***  The SELLER agrees to become active
on ***by (date).


 


ARTICLE 22 – ***COMMERCIAL OFFERINGS

 

Supplier agrees, and the account manager shall take the responsibility, to
facilitate appropriate introductions to decisions makers within AML
Communications who have the responsibility for purchasing certain like goods and
services offered by ***personnel shall be given the opportunity to present our
offerings in the following areas:

***

 

 

There are contact names and or ***websites for you to contact the appropriate
***personnel to discuss your interest in any of the offerings presented herein.

 

22.1                           ***Learning Institute

 

At ***Learning Institute, we provide a wide range of learning solutions and
services to ***Company and its customers and suppliers. It is our goal to help
organizations compete in today’s rapidly changing competitive business
environment.

 

Our mission is to provide learning solutions and services that produce
bottom-line results. We provide quality training and consulting services at
sites worldwide. Our training and services include:

 

Leadership

 

Six Sigma

Benchmarking

 

Statistics

Communication

 

Engineering

Adult Learning

 

Workplace Education

Organizational Work Redesign

 

Teams and Empowerment

Program / Project Management

 

Solution Workshops

 

In addition to learning solutions, we provide consulting services that help
identify your company’s opportunities for improvement. We design
performance-based, cost-effective solutions that are tied to your corporate
strategic goals. Then we provide comprehensive evaluation strategies to validate
the results and follow up with appropriate course offerings or assistance with
strategic deployment issues.

 

Our instructors and consultants have many years of on-the-job experience in
their specific area of expertise and are recognized subject matter experts. All
instructors must complete stringent certification requirements before qualifying
as classroom instructors.

 

10

--------------------------------------------------------------------------------


 

They bring a variety of job experiences, real-world applications, and insight to
enhance the learning process and ensure instruction is targeted to meet your
needs.

 

For more information, please visit *** Internet site at: ***

 

22.2         ***Consortium

 

Supplier will allow ***the opportunity to offer the rates, rate guarantees and
discounts to members of *** provided these ***partners meet certain criteria
mutually agreed upon. The volume attained from the ***partner and any and all
subsequent partners to this arrangement will be added to the ***volume attained
for purposes of calculating the rebate amounts to ***Supplier agrees to
negotiate a fee payment structure in good faith with ***in consideration of ***
efforts to bring the supplier new business opportunities. Each
opportunity/referral and the realization of business for the supplier will be
negotiated on a case by case basis. For more information, please contact ***

 


22.3         ***

 

***, a wholly owned subsidiary of ***, provides ***products to government
entities and the Fortune 1000 worldwide using technology never before available
to the private sector. The end result of more than four years of R&D by
***solves the challenges involved with cost-effectively safeguarding
intellectual assets. By providing a one-of-a-kind ***picture of network
communications, ***makes it easy to spot malicious and anomalous network
behavior such as insiders gone bad, the spread of macro viruses, and identifying
sources of internal and external attacks. For more information, visit ***

 

22.4         ***Six Sigma

 

***Six Sigma *** is a knowledge-based process that ***is using internally and
with our key suppliers to maximize customers value and grow our business. More
than just a cost reduction methodology, we are using ***to improve product
quality, decrease cycle times and to enhance on-time delivery.

 

The principles of ***are to:

 

•                  Specify value in the eyes of the customer

•                  Identify the value stream, eliminate waste and variation

•                  Make value flow at the pull of the customer

•                  Involve, align and empower employees

•                  Continuously improve knowledge in the pursuit of perfection

 

***has developed a process called ***With Suppliers, extending the power of this
methodology to our key suppliers. After a detailed collection of data on current
and projected costs and defect levels, a workshop is conducted at the supplier’s
facility to assess and prioritize potential areas of improvement. Each potential
improvement project will be assessed for feasibility, implementation cost and
projected payback. The workshops are co-led by ***Experts and key supplier
personnel. ***customers may join the workshop. These workshops have been found
to be extremely effective in focusing

 

11

--------------------------------------------------------------------------------


 

participants from both companies and linking ***tools to product cost drivers,
using a structured methodology that creates demonstrated success. For more
information, please contact ***

 

***

 

 


ARTICLE 23 - ENTIRE AGREEMENT

 

This is the entire Agreement between the Parties relative to the purchase of the
products set forth in Exhibit A hereto; it supersedes any prior or
contemporaneous written or oral agreements thereof and may not be amended or
modified except by subsequent agreement in writing by duly authorized officers
or representatives of the Parties.

 

Agreed to this 26 day of August, 2004.

 

 

***

 

AML COMMUNICATIONS

 

 

 

***

 

Ed McAvoy

Name

 

Name

 

 

 

***r

 

Vice President of Marketing

Title

 

Title

 

 

 

 

 

 

Signature

 

Signature

 

12

--------------------------------------------------------------------------------